                  Case 2:18-cv-00181-JLR Document 38 Filed 08/31/20 Page 1 of 3




 1                                                                 HONORABLE JAMES L. ROBART

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8

 9
     IBEW PACIFIC COAST PENSION FUND,
10                                                        NO. 2:18-cv-00181-JLR
                                 Plaintiff,
11
             v.                                            ORDER GRANTING STIPULATION TO
12                                                         WITHDRAW AND SUBSTITUTE NEW
13   HARRIS ELECTRIC, INC., a Washington                   COUNSEL FOR DEFENDANT MACKAY
     corporation, UBI No. 600034291, MACKAY                COMMUNICATIONS, INC. D/B/A
14   COMMUNICATIONS, INC., a Washington                    MACKAY MARINE, INC.
     foreign corporation, UBI No. 601038147, d/b/a
15   MACKAY MARINE, INC.,
16                               Defendants.
17

18           THIS MATTER comes before the Court upon the parties’ Stipulation to Withdraw and

19   Substitute New Counsel for Defendant Mackay Communications, Inc. d/b/a Mackay Marine, Inc.

20   The Court has reviewed the Stipulation, as well as the remainder of the record, and deems itself

21   fully advised of the premises. The Court finds good cause to grant the relief requested;

22           NOW, THEREFORE, IT IS HEREBY ORDERED:

23                 1. Binah B. Yeung, Jonathan D. Tebbs, Christopher L. Young, Jennifer K. Faubion,

24                        and Cairncross & Hempelmann, P.S. are withdrawn as counsel of record as of the

25                        date of this Order.

26

      ORDER GRANTING STIPULATION TO WITHDRAW                              CAIRNCROSS & HEMPELMANN, P.S.
                                                                          ATTORNEYS AT LAW
      AND SUBSTITUTE COUNSEL- 1                                           524 Second Avenue, Suite 500
                                                                          Seattle, Washington 98104-2323
                                                                          office 206 587 0700 fax 206 587 2308
     {04055649.DOCX;1 }
                Case 2:18-cv-00181-JLR Document 38 Filed 08/31/20 Page 2 of 3




 1                 2. Christopher M. Huck and Goldfarb & Huck Roth Riojas PLLC are substituted as

 2                        counsel of record for Defendant Mackay Communications, Inc. d/b/a Mackay

 3                        Marine, Inc.

 4

 5           DATED this 31st day of August, 2020.

 6

 7

 8
                                                          A
                                                          JAMES L. ROBART
 9
                                                          United States District Judge
10

11   Presented by:

12   CAIRNCROSS & HEMPELMANN, P.S.

13

14   s/ Binah B. Yeung
     Binah B. Yeung, WSBA No. 44065
15   Email: byeung@cairncross.com
16   524 Second Avenue, Suite 500
     Seattle, WA 98104-2323
17   Telephone: (206) 587-0700
     Facsimile: (206) 587-2308
18   Withdrawing Attorneys for Mackay
     Communications, Inc.
19

20   s/ Jonathan D. Tebbs
     Jonathan D. Tebbs, WSBA No. 53861
21   Email: jtebbs@cairncross.com
     524 Second Avenue, Suite 500
22   Seattle, WA 98104-2323
     Telephone: (206) 587-0700
23
     Facsimile: (206) 587-2308
24   Withdrawing Attorneys for Mackay
     Communications, Inc.
25

26

      ORDER GRANTING STIPULATION TO WITHDRAW                          CAIRNCROSS & HEMPELMANN, P.S.
                                                                      ATTORNEYS AT LAW
      AND SUBSTITUTE ATTORNEY- 2                                      524 Second Avenue, Suite 500
                                                                      Seattle, Washington 98104-2323
                                                                      office 206 587 0700 fax 206 587 2308
     {04055649.DOCX;1 }
                Case 2:18-cv-00181-JLR Document 38 Filed 08/31/20 Page 3 of 3




 1
     s/ Christopher L. Young
 2   Christopher L. Young, WSBA No. 47977
     Email: cyoung@cairncross.com
 3
     524 Second Avenue, Suite 500
 4   Seattle, WA 98104-2323
     Telephone: (206) 587-0700
 5   Facsimile: (206) 587-2308
     Withdrawing Attorneys for Defendant
 6   Mackay Communications, Inc.
 7
     s/ Jennifer K. Faubion
 8   Jennifer K. Faubion, WSBA No. 39880
     Email: jfaubion@cairncross.com
 9   524 Second Avenue, Suite 500
     Seattle, WA 98104-2323
10   Telephone: (206) 587-0700
11   Facsimile: (206) 587-2308
     Withdrawing Attorneys for Defendant
12   Mackay Communications, Inc.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      ORDER GRANTING STIPULATION TO WITHDRAW                CAIRNCROSS & HEMPELMANN, P.S.
                                                            ATTORNEYS AT LAW
      AND SUBSTITUTE ATTORNEY- 3                            524 Second Avenue, Suite 500
                                                            Seattle, Washington 98104-2323
                                                            office 206 587 0700 fax 206 587 2308
     {04055649.DOCX;1 }
